Citation Nr: 0637233	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) with 
depression.

2.  Entitlement to an effective date earlier than August 4, 
2003 for the grant of a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to March 
1990 and had additional service with the Kansas Air National 
Guard between March 1990 and November 1994. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted an increased 70 
percent evaluation for PTSD with depression, effective August 
4, 2003. 

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
with the RO's assignment of an effective date of August 4, 
2003, for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  
This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part. 

FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas due to such 
symptoms as suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; and difficulty in adapting to 
stressful circumstances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD with depression have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a November 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate her claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

In a January 2005 letter, VA asked the veteran to provide any 
evidence that pertains to her claim.  The VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide notice of the type of specific evidence 
necessary to establish a disability rating or effective date 
prior to the initial rating decision.  However, there is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  Thus, the Board finds that any failure 
is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA and private examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
her claim, and to respond to VA notices.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a 70 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9400, 9411 (2006).  A 70 percent evaluation is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assigned total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, or for the 
veteran's own occupation or name.  Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) codes 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF codes from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 70 percent rating for PTSD with 
depression.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  The record shows that veteran's symptoms have 
resulted in occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
thinking, and mood, due to such symptoms as suicidal 
ideation, near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, and difficulty in adapting to stressful 
circumstances.

During a January 2004 VA examination, the examiner noted that 
the veteran had a 10-year history of severe anxiety and 
depression.  The veteran reported that she did not leave her 
house unless she had to and that she was unable to hold a job 
because of anxiety and poor concentration.  She typically 
stayed in her pajamas all day long, and found it very 
difficult to do anything.  The examiner noted that the 
veteran did not have a history of suicidal, homicidal, or 
assaultive behaviors.  The examiner stated that PTSD symptoms 
interfered with employment and social functioning.  The 
veteran's mental status examination shows that she was alert, 
pleasant, and very anxious but cooperative.  She was casually 
attired and adequately groomed.  Her mood was anxious and 
depressed; her affect was restricted.  Her speech was normal, 
she had good eye contact, and thought processes were 
described as mostly logical and relevant.  Insight and 
judgment were fair, and recent and intermediate, remote 
memory were intact.  The veteran's attention and 
concentration was impaired.  Her thought content was without 
psychotic features or suicidal or homicidal ideation.  The 
veteran was assessed with PTSD, noting primary support group, 
social environment, and job related problems.  She had a GAF 
of 46.

VA mental status examinations from July 2004, October 2004, 
and January 2005 show that the veteran was alert and casually 
attired.  Her mood was mildly dysphoric and affect was 
constricted.  Her speech was coherent.  Thought process was 
linear and goal directed with no suicidal, homicidal 
ideation, and no audio or visual hallucinations.  The veteran 
had good recent and remote memory, concentration was intact, 
and she was able to keep on task.  Insight and judgment were 
good.  In July 2004, the veteran was assessed with a GAF of 
45.  The psychiatrist noted that the veteran was unable to 
maintain employment due to her mood symptoms and her service-
connected disability.  She was assessed with a GAF of 50 in 
October 2004, and in January 2005.

VA progress notes from August 2003 to February 2005, 
submitted by the veteran's representative, reflect continuing 
symptoms of depression and anxiety.  A May 2005 note 
indicates, in regard to employability, that the veteran 
experienced impairment in work and family relations due to 
her PTSD and mood instability.  A February 2005 note 
indicates that the veteran remained unemployable due to her 
service-connected disability, that she frequently had 
thoughts of suicide, and had difficulty interacting with 
others.  A subsequent February 2005 assessment reflects a GAF 
of 50.  

VA examinations and VA treatment records assess the veteran 
with GAF codes ranging from 45 to 50, reflecting serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  See DSM-IV at 46-47.  The veteran's GAF 
code is consistent with her 70 percent disability rating for 
PTSD for occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  

The Board notes that the veteran submitted a Physician's 
Certification of Total and Permanent Disability, signed by 
Dr. S.M. in September 2003.  VA examinations and treatment 
records also indicate that she is unable to work due to her 
PTSD and mood symptoms. The Board finds, however, that the 
veteran has not been shown to exhibit symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss, to warrant a 100 percent 
schedular evaluation for PTSD with depression.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's assigned 70 percent 
evaluation for PTSD with depression and grant of a total 
rating based on individual unemployability due to service-
connected disability already reflects occupational impairment 
resulting from the veteran's PTSD symptoms.  The veteran's 
PTSD has not been shown to cause marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected PTSD 
with depression.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An evaluation for PTSD with depression, in excess of 70 
percent is denied.


REMAND

In a January 2005 rating decision, the RO granted a TDIU 
effective from August 4, 2003.  Notice of this determination 
was provided the veteran by VA letter dated in March 2005.  
In February 2006, the Board received a notice of disagreement 
from the veteran's attorney expressing disagreement with the 
effective date assigned the TDIU.  The record on appeal does 
not indicate that the RO has issued a statement of the case 
to the veteran and her attorney which addresses that issue.  
The CAVC has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 with respect 
to the issue of entitlement to a earlier 
effective date for the grant of a TDIU.  

2.  The RO should issue a statement of 
the case with respect to the veteran's 
February 2006 notice of disagreement with 
the effective date of August 4, 2003 
assigned for the grant of a TDIU in the 
January 2005 rating decision.  The 
veteran should be advised of the need to 
submit a substantive appeal to continue 
with her appeal as to this issue and the 
time limit in which to do so.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


